Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 11/2/2021.  Claims 2-3 have been canceled.  Claims 1 and 8 have been amended.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mating parts” without providing antecedent basis.  Examiner assumed these are the “fiber composite components to be joined.”
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 4,673,450).
Regarding Claim 1,  Burke teaches a method for thermally joining thermoplastic fiber composite components (See Abstract), comprising:
jointly covering thermoplastic fiber composite components to be joined, at least in a region of a joining zone, with a pressurization arrangement (See Fig. 1 and col. 2, lines 16-29, wherein a pressurization arrangement including electrodes [14],[16], phenolic blocks [18],[20] and spacer block [22] is covered over a joining zone; Examiner submits “flexible” has little limiting value since it is a term of degree with no clear delineation point as to where it begins or ends and most materials can be considered “flexible” to some degrees; the phenolic resin making up blocks [18],[20] would be expected to have at least some flexing characteristic since completely inflexible material would be very brittle and prone to cracking upon exposure to pressure; further, “flexible” as written is very general as applied to the system and even the ability of the parts of the system to move relative to each other could be considered to make the system “flexible,” such as for varied use, since “flexible” is not even written such as to define the characteristics of a material);
extensive pressurization of thermoplastic fiber composite components to be joined by the pressurization arrangement, with a result that the fiber composite components are pressed against one another, at least in the joining zone;
welding the fiber composite components in the joining zone during pressurization (See col. 2, lines 16-29, wherein 50 to 100 psi of pressure is applied during the welding process to weld the thermoplastic composites). Although it is not explicit that pressure is applied until solidification, the indication is that pressure is applied until welding is complete, and welding cannot be considered complete until solidification occurs. Further, it would have at least been obvious to maintain pressure until solidification because it would have been apparent a non-solidified joint is unstable and prone to movement, thus making it prudent to press the joint together until it is fully formed and solidified.  
Burke further teaches the pressurization arrangement contains electric contacts [14],[16], and the fiber composite components [10],[12] are welded by resistance welding via the electric contacts; wherein the electric contacts are arranged along the joining zone and welding is performed continuously along the joining zone by local application of a welding current to the electrical contacts; and wherein an electric current flow is generated through the fiber composite parts themselves in the thickness direction of the fiber composite components (See col. 2, lines 18-42, wherein the electric contacts allow current to flow through the thickness of the materials so as to cause resistance heating thereof to weld the parts continuously in the joining zone).

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 8,101,040) in view of MacDonald (US 2005/0252608).
Regarding Claims 1 and 7,  Shibata et al. teaches a method for thermally joining thermoplastic fiber composite components (See Abstract), comprising:
jointly covering thermoplastic fiber composite components to be joined, at least in a region of a joining zone, with a pressurization arrangement;
extensive pressurization of thermoplastic fiber composite components to be joined by the pressurization arrangement, with a result that the fiber composite components are pressed against one another, at least in the joining zone;
welding the fiber composite components in the joining zone during pressurization (See col. 7, line 55 to col. 8, line 10, teaching pressurization during welding).  
Burke further teaches the pressurization arrangement contains electric contacts [NP],[PP], and the fiber composite components [110],[120] are welded by resistance welding via the electric contacts; wherein the electric contacts are arranged along the joining zone and welding is performed continuously along the joining zone by local application of a welding current to the electrical contacts; and wherein an electric current flow is generated through the fiber composite parts themselves in the thickness direction of the fiber composite components (See col. 11, line 58 to col. 12, line 9, wherein the electric contacts allow current to flow through the thickness of the materials so as to cause resistance heating thereof to weld the parts continuously in the joining zone).
Shibata et al. is silent as to exactly how pressure is implemented on the contacts.  However, in similar joining systems using current, it is known to use various pressing arrangements including mechanical clamps and vacuum drawing, i.e. applying a vacuum, and to maintain the pressure throughout the bonding process, i.e. implicitly until solidification (See, for example, MacDonald et al., page 2, paragraph [0016]).  Therefore, Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an arrangement with an applied vacuum, such as with a flexible bag, as a means of applying the clamping pressure to the electrode contacts.  Doing so would have predictably been suitable since it is known in similar systems as a pressure application method.


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art indicates vacuum pressure may be applied when using current welding methods, there is no specific motivation to set up such systems as claimed with the vacuum diaphragm in an airtight connection with the electrical contacts when current flow is in the thickness direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746